Judgment, Supreme Court, New York County (Charles E. Ramos, J.), entered August 3, 2007, confirming an arbitration award to petitioners in the principal amount of $214,073.02, unanimously affirmed, with costs.
The award was neither irrational nor contrary to public policy (see Matter of Board of Educ. of Arlington Cent. School Dist. v Arlington Teachers Assn., 78 NY2d 33, 37 [1991]). Respondent may not avoid payment for architectural services performed on its behalf by petitioners prior to the license suspension of one of the architects and without any evidence of misconduct on petitioners’ part in connection with this project. The court appropriately declined to divest this special proceeding of its summary nature by consolidating it with a preexisting plenary action (see Lun Far Co. v Aylesbury Assoc., 40 AD2d 794 [1972]). Concur—Tom, J.P, Friedman, Nardelli, Buckley and Renwick, JJ.